Name: Council Regulation (EEC) No 2065/88 of 11 July 1988 increasing the volume of the Community tariff quota opened for 1988 for ferro-chromium containing more than 6 % by weight of carbon
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 12. 7. 88No L 181 /38 COUNCIL REGULATION (EEC) No 2065/88 of 11 July 1988 increasing the volume of the Community tariff quota opened for 1988 for ferro-chromium containing more than 6 % by weight of carbon HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 4098/87 for ferro-chromium containing more than 6 % by weight of carbon shall be increased from 210 000 tonnes to 390 000 tonnes. Article 2 1 . A first part of the additional volume referred to in Article 1 , amounting to 90 000 tonnes, shall be allocated among the following Member States : (tonnes) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 4098/87 (') opened, for 1988, and allocated among the Member States a zero-duty Community tariff quota for ferro-chromium containing more than 6 % by weight of carbon, the quota volume of which was set provisionally at 210 000 tonnes ; Whereas it can be estimated from the economic data now available on consumption, production and imports under other preferential tariff arrangements that immediate Community requirements for imports of this product from non-member countries could, during the current year, reach levels higher than the volume laid down by Regulation (EEC) No 4098/87 ; whereas, in order not to disturb the balance of the market for this product and to ensure both an outlet for Community production and sufficiently secure supplies for user industries, the quota volume should be increased by a quantity corresponding to the needs of user industries until the end of the current year, i.e. by 1 80 000 tonnes ; whereas this increase in the quota volume does not preclude the possibility of a further adjustment in the autumm ; Whereas the increase in the quota volume should be divided into two parts, the first being allocated among certain Member States in proportion to their estimated needs and the second held as a Community reserve to cover any additional requirements, Benelux Germany Spain France Italy United Kingdom 6 516 29 340 10 602 17 937 16 308 9 297 2. The second part, amounting to 90 000 tonnes, shall constitute the reserve. Thus the reserve provided for in Article 2 (3) of Regulation (EEC) No 4098/87 shall be increased from 52 500 tonnes to 142 500 tonnes. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1988 . For the Council The President P. ROUMELIOTIS ( ») OJ No L 383, 31 . 12. 1987, p. 14.